DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present Corrected Notice of Allowance corrects a grammatic error in the listing of the line numbers for the second noted amended paragraph described in the Examiner’s Amendment in the Notice of Allowance dated March 22, 2022. The below Examiner’s Amendment replaces the entire Examiner’s Amendment dated May 22, 2022 in order to provide a clear record.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative on May 10, 2022.
The application has been amended as follows (this listing replaces the amendments listed in the Notice of Allowance dated May 22, 2022): 
In claim 8, the paragraph in lines 24-33 is replaced with the following: 
“wherein a ring gear or a sun gear as a first rotational component of said planetary gear mechanism is fixed to said housing, one of second and third rotational components is an input side rotational component and the other of said second and third rotational components is an output side rotational component, and said first and second clutches between said input side rotational component and said output side rotational component are determined such that a rotational velocity of said input side rotational component is equal to that of said output side rotational component when one of said first and second clutches is engaged and the other of said first and second clutches is not engaged, and said rotational velocity of said input side rotational component is not equal to that of said output side rotational component and a rotational direction of said input side rotational component is the same as that of said output side rotational component when one of said first and second clutches is not engaged and the other of said first and second clutches is engaged, and” 

In claim 8, the paragraph in lines 34-40 is replaced with the following: 
“wherein, comparing a first case that said first clutch is engaged and said second clutch is not engaged by said movement of said armature to said first direction under said elastic force when said electromagnetic coil is not electrically energized with a second case that said first clutch is not engaged and said second clutch is engaged by said movement of said armature to said second direction under said electromagnetic force against said elastic force when said electromagnetic coil is electrically energized, a ratio of said rotational velocity of said output side rotational component to said rotational velocity of said input side rotational component in said first case is lower than that in said second case.”

In claim 14, line 2, “housing side” is replaced with -- housing --; in line 3, “input side” is replaced with -- input side rotational component --, and “output side” is replaced with -- output side rotational component --.


Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance in the Notice of Allowance dated March 22, 2022 is incorporated in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659